OFFlCE OF THE ATTORNEY GENERAL    OF TEXAS
                       AUSTIN




Honorable A. Ii.vi00a,Chalmull
oam, .Pllhana apt*t Ooml8mlon
hut ia, Texa8
Dear 3lr:
                    opinion Ho. o-
                    Rer Confllcrt




                                        tat*& Paal Code
                                        ottma ~0~1
                                        n rrorlpt of a
                                      din& Hou8to0, Tex-
                                      Mia~mbi4n.

                                 8anoer rh.iahbrow&t. a-
                                 QU adktha folloulng quca-

                            cm or our penal


                    of Art. 989 of the Pen@
                   lading exoegt fiBatportloa
                 is in Wnillat with 680. la
                f the ?enal Code?
         *a. iWee 680. lo of dirt.WA la in
    aou~llotwith Arts.989, doe4 Bela motion
    le aontrol, or are both lnvalld bfwrure
    they *Ee pmrtlaLty in 0onillot nltheaoh
Konorable 8. 6;.c;ood,ChaInnan, Page 2


     other?
         *4; Sec. 18 of ,zt. 941, belngtha
    lest Aot of the Loglslaturoand being
    pqttallg ln sonil.iOt With Art..929, of
    the Puaal Code, is that portion of Art.
    Ml, fimkl4,~~hloh 1s in oonfllst uith
    Aft= 929, valtd and binding, aad did tha
    I;r,gbl.ature
                laplledlyrepsal ths portloa
    sf xrt. Wmtbt    is in aonrllatwlth Sea.
    la?*
           Artialo 029 of the Penal Code or 192!!i,
                                                 reads as
tollows:
          *dirt.989. It shall bs unlawfulror sny
     p6rson to sell, or offer tor sale, or to have
    la his po6sosslon,or to have on board any
     boat or to have in any asroantlle business
     +stabllshwst, or in any market when ~arohaa-
     dlse 18 disposed of, any rsdfish or ahannel
     ppss or greater +gth t&in thirty-two inohea,
    .&~less than iourtean lnshes; asp salt rata-
    .‘dr,speOklsd sea trout of lsso length than
     tilvk fnOhM;    a41 shaephead (riless than
    .nliulnohes in length; any rlcmaer or lsss-
     t$lultw1ta lnohes; imy porapanoof lssa than
    &A. iMbl9 in hZ&gth; aEy IliOkSTOlOf .&SS
     fhan fourteen lnobs in lmgth, and any salt
    water gfl-topsail    of less~ Clan ehrsn lnehos
     la length.
         "The place or sale or orferfng'for sala'
    or~&ssesslon shall ror tha purpose or this
    c@pter 'kosstsbllshrsnus, bs elthor the
    @lame iron whloh such fish sre shipped, or
    ~wlmh the fish are found, ar offered for
    8aSa. It ahall be Unlawful in sslllq or
    offerlngrur sale anyrish 8wd0~a      in this
    a+toi.o to ssver ths head fro.atha body, ox-,
    osgf,.& ease of the redfish and oatfish .ti
    wh@ahi'~wsat&s head shall only bs severad
    tlm*u& ythr&lll-amity and the &ill-fins
    shall rerslaka
                 cm the body of mush redtish or
    oatiish. St&ohheadless body of a rsdrish
    shall not measure 153rethan twenty-sevenln8ba8
    in length, asd speh headless body of a oatilsh
    shall not mnsuss lsss tbaa eight laohss In
Eos&rable    A. E. Wood, Chafraan, lagb 25


      length; and all fish mrkbted or sold as
      lrtsatloned
                In this ertiole, must he weighed
      and sold with the head attached, except redilsh
      end oatiish as loentlonedherein.
           *my person vlolatlng;any or the provisions
      of this article shall be dbeord guilty of a mls-
      demeanor aad upon oonviotion   shall be rlned a
      sq@ not 1088 thsn 'ten($10.00)   dollare  nor mom
      than ilfty   (#iO.OO)   dollare.”

          SeOtlOn 1s of Artlolb 941, Vernon*8 Annotated
Penal Code, ad amnded, nets 1929, 4lst Legislature,p. 269,
oh. 11.0;end as subbequentlyaibendbd,hate 1930, 4lst Legis-
lature, 5th Called 3bb8ion, p. 180, crh.1.3,sea. 1, reads as
follows:
           “SW.  lb.   Ptorldbd, that it shall be
      unlawfulfor boy person to take, or hare in
      ,&is?oases8loain thle Ytate. eny bpeoicledsea
      trout of loss length than twelve lnohas, any
      red riphOt lees length than twelve lnolmbe, or
      of greater len#+h than thirty-two lnoheb, or
      any drum of less length than ef@    laahss or
      greater length than twenty in&ma, any rlouuaer
      oi loss length than twelvs,,~ehes,or any shobp-
      hesdat lb~~length thanbight inohes. (AS
      emnded Acts 1989, 4lst Leg., p. IMQ, ch. 119;
      Aota 1930, 4lSt Leg., 6th C. 8.. p. 130, oh. 13
      i?1.1"
            It 1s apparent that these two Statutes passed at
dirSerctnt  moaions of the Le&slature wntliot In some partia-
tiara.   The extent of thass oonfliots may br aDre appannt
when the38 two enaatmentsara pleoed side by bide in the form
of a table,   thus:
Art1018 929                               xrtlsltt       94l.   Sea.   X4

(To sell,ofrbrror   sale,                 (fftc      or,ohsve in pornerr-
h%ve la possesalon,hare                              D    hibftbd)
,onboard boat, in meroantile
e~stebllshaeat or markst pro-
hibited)
1. Redfish --             14-32           1. Redfish --                     12--52
8. channel.bass --        14-32
3. Salt water sea trout --   18           X:
                                                                                                                591

Honorable A. E. Vood, Cbair~~n, -PagO                           4


Artiale 929 (C0rPt.l                                       Art1018 941.           680.    lb    (Coa’t.1

   S okled see trout --                         “0”        2  .9 bkled sea trout-                          12
$  Sgbeephbad --                                               !?
                                                              S~eaphbad --
   Floubder --
7: Pompano --
                                                I.2
                                                 9
                                                           a: Flounder --
                                                           9.
                                                                                                           1:
6. ~aokbrel --                                  14         8.
9. Ealt water gm-
        tOpSOil      --                         11         9.
10. Eeadleb8 redfish --                         er
     Headlbs8 Oatfish -                          6         E:
ii:                                                        12. Drum --                                e-20

Pbnaltq                                                    Pbnaltx
~10.00 -- $50.00
                                                         F'iehkan*s or dealer*8
                                                        ..liobnsb
                                                                oanoblle%.

          ArtiOlb 929 Of the Pbaal Code is a general law.
alsO     is   Artiolb
                  041.  Stephbmbn v. ‘Woo%(Comn. App. ), 119 EX..
NM, 54 5. PI.(2a) 246. Consbqubntly,      ft may be seen rroa the
above tbble that ws hare two gbnsra~    S~tatuteSrb~ating to the
mm6 8UbjbOt  siattsr,  nemely, thb ais8 of osrtain   rlsh. EOW
should these two ennotmentswhiah are fn Pari Efheria bb oon-
strneat
                   The rule r0r oonstruing oosfllating6MOt5bRtS                                  on
thb SbSIbsubjbot is slbarly stated iIl                           SbbtiOll    73    Of    Vol.    59
of Tbxbs Jurlsprudenosas follows:
              "A&though 1% contal+s                   ao   rbpbsling        olaosb,
         a new SMOtIIIeSit    bbrogates           4Ry      .fOnnbr      4Ot On the
         asme SUbjbOt,     with   which
                                  &t olsarly and manifest-
         ly oonfllote to the extesir,.ot
                                       'theInoonolstanoy
         or rbpugnanoy betweclnthb~~tiwoR.
See also       59 C.           T.   91.0.
          The rule ,statedabove La well sbttlea in Tbxbb, aad
while Gbplied repeals arb notSavQre%, aaa t.hbcourts will make
every     srr0rt          t0    ham0nisb    8~43pgpgl~         00~iicting         6tstUtbs,        if
Oertaln.portIoniot %Ifrbrent~,&aotmentsare in oonillot the
hbt bm&iient  will euperbeds~bn~'control~thefOrmr t0 the
Eonorable A. E. Food, Chairman, Page S


extent or the coufliot or InoOneietency. Citieene National
Brmlcof Kaoo P. Del Rio Bank and Trust Company (C. C. A.,
1928) 11 s. W. (26) 242; Chile6 v. The state, 1 Tex. cr. 8.
27; Ragazlne t. stete, 47 Tex. Cr. 8. 46, 84 5. 1. 8321 'dhlt-
tenberg v. Craven (Comm. App.) 268 8. S. 152, rev. 216 S.W.
261.
           As stated in Southern CormtruationCo. V. Ealll-
 burton, 149 Term. 319, 256 8. W. 409, *althougha later sot
mey not cover the entire eubjeot matter of an earlier act,
 nor purport to provide a new eyEtern,If the latter aat is
 repugnanton 8 particularpoint, it will operate es a repeal
 by implicationto the extent of the repugnanoe and oonfllot.W
 This is aleo the rule in Texas. See Conley v. Daughter8 of
 the Republic 106 Tex. 80, 139 S. up.937; Railwrray
                                                  v. Ximberly,
 19 3. W. (e&f MM; Carleon v. Richards, 107 9. n. 861; Jessee
;iO.DeShong, 105 S. ?J.1011.
          In Texas plloiiicRailway Company v. Wlmberly, et al
(G.&A.,  1929) 19 S. 1. (2&) bM, a oonfliot lr idsd between
Seotions 23 end 25 of nrtlole 1995, Reviaeb Civil Statutes,
with respeot to venue in pereon& lnftuy  suite against
railroad corporations,and the court saidr
           *The lattar act did not expreraly repeal
      or modify the fomer, but aupereeded it la all
      ~(188sto rhloh both applied. easer whioh were
      not provided for in the Aot of 1901 aontlnuod
      to be controlledby the former m0rd aomprehen-
      sire aot. Repeels by impliaationextend only
      so far as there may be a oonfl%ot between the
      two lawa. ielierethere is no aonrl:ot, the
      earlier law Is not affeoted by the latter.*
             Coneaquently,it Is the opinion of this department
and you ar8 reapeatrullyadvised that in eo far 8s the pro-
hibitionagainst one taking or haying In hie posseesfon red-
fish, (exoept headless redilsh), apeokled sea trout,    sheep-
heed, flounder, or drum is conoerned Se&ion le of Article
941, Vernon’s Annotated Penal Code, oontrola and superrede8
Artiole 929 of the Penal Code and the penelties provided in
Article    941 of Vernon*s Annotated Penal Code are applioable.
In all other raepeats, Article 929 oi the Penel Code has -been
left    intact, and the penalties therein provided are applicable
to all suah violations.
          %8 appreciate having our attention oeilledto the
0861)of goran 0. The State (Ct. Cr. App., 1938),~122 S. W.
(2d) 318. In that case different proriefoaa oi the *‘Texas
Honorable      x. E. good,      Chairman , Page 6


Liquor     Control Act”
                     provided different    pamaltlssror the
saxe     criminal   aot,
                   and the court held neither      provision
was operative because of this Iruletinltooe~~.       Rowever,
aa the court pointed out on wtlon     ror rehearing:

               *‘se are uot dealing     with   m     ugaant     etat-
       utes    pureed at diffeient datea wL re tne me
       last    enueted might aontrol.   Gee eaaee oIted
       In Yote 8, wdu   Axt. 'I Yerwn’a huotated
       Texao Penal Cods, Vol. 1. Co are oonfronfsc!
       rlth repu  ant prorlelon8 0r the mm8 law
       enacted aF the sam tlmo end in the saae bill.*
          For the feaaona stated  by the oourt,   we do not feel
that   this
          case Is applleable  to the eftuatlon   &et forth ln
your letter where we are aonaerned with coafllotlly      previriotm
of Aot8 or the Legislature poeerd at ditltuent     aee8io~.      We
bell-e  that the ease of Robertmn              7.   State,     90 Tex. Or. R.
310, l&Q 3. X. 713, is wre nearly     In point.  Zn that care it
was aonteuUed that sinoe one artlole    ol the Penal Code audo an
aot h aledemanor   punishable by flae only whlah another    end
later artlole  amde a relony  unlhable    b iapriwawnt In tha
~~~~l~~~~y*~e*~~e~:~~~~~~~~~~~~~d~tnw~l~:~
that tha la&i aae&meut           or the Leglalafum           wntr%Gled         to    t&
extent 0r any eontllot,          thus making an aut          on80 a mi8domanor
now a felony.
               Your pluwtlons     are thereroro       aa6wered      MI rOllam;
               1.   no.
               2.   Yea.
               3.   ssotion   1e Of Arti          ,941 aoqtrol8.
               4.   Yea.

                                                          Very txuly yortci~
                                                    ATTORggP OmE&^;L OF TXhS


                                                                                    R.Koah
                                                         n
                                                                     Fielter
                                                                           amI*ant